DETAILED ACTION

Brief Summary
This is an Advisory Office action addressing reissue U.S. Application 15/478,904 (hereafter “the ‘904 Application”), wherein the ‘904 Application is a reissue application of U.S. Patent No. 8,018,858 (hereafter “the ‘858 Patent”).

The proposed after-final amendment dated June 29, 2022 will not be entered because it does not place the application in a better form of appeal by materially reducing or simplifying the issues for appeal, and because it raises new issues requiring further consideration and/or search.

The ‘858 Patent was issued on September 13, 2011, with the inventor of Han-Na Lim et al.  Further, the instant ‘904 Application is a continuing reissue of U.S. Application 14/026,632, which matured into U.S. Patent RE46,361.

Here, the ‘858 Patent originally issued with patented claims 1-19.  During the instant reissue prosecution, original claims 1-19 were previously canceled, and new claim 20-39 were previously added, and subsequently, claims 25-29 and 35-39 were then canceled.  A final Office action was mailed on April 29, 2022, which indicated that pending claims 20-24 and 30-34 were rejected.  Subsequently, the Applicant submitted the instant after-final amendment dated June 29, 2022, which proposes amending independent claims 20 and 30, wherein as noted above, this after-final amendment is not being entered.  Thus, with the proposed amendment dated June 29, 2022 not being entered, claims 20-24 and 30-34 remain pending, with claims 20 and 30 being independent.

The present application is being examined under the pre-AIA  first to invent provisions. 



Response to Amendment
Initially, the Examiner notes that that the proposed amendment dated June 29, 2022 proposes that claim 30 be amended to include various functions that performed by the first and second network entities in the claimed system.  With this, these proposed changes in the amendment to claim 30 appear to be sufficient to overcome the previously cited rejection of claims 30-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, as cited in the previous final Office action dated April 29, 2022.

However, as noted above, the proposed after-final amendment dated June 29, 2022 will not be entered because it is not deemed to place the application in a better form of appeal by materially reducing or simplifying the issues for appeal, and because it raises new issues requiring further consideration and/or search.

Initially, in view of the proposed amendment dated June 29, 2022, the Examiner notes that the proposed amendment to independent claim 30 is broader in scope than the previous version addressed in the prior Office action dated April 29, 2022.  Particularly, proposed amended claim 30 no longer includes the limitation “wherein the second network entity and the P-CSCF are not the same network entity”, being a limitation that was added previously in an amendment dated March 2, 2022 to overcome the rejection cited in the non-final Office action dated December 2, 2021.  Thus, the proposed after-final amendment dated June 29, 2022 is not seen to place the application in a better form of appeal by materially reducing or simplifying the issues for appeal, as the previously cited rejection of claim 30 with the combination of Bajko and Gabor would appear to once again be applicable to the proposed amended claim.

Further, upon review of the proposed amendment dated June 29, 2022 and the current pending claims that appear in the record of the application, there appears to an indefiniteness issue regarding some dependent claims in view of the proposed changes in the proposed amendment dated June 29, 2022.  Here, for instance, proposed claim 30 recites in lines 3 and 4 that the system comprises “a proxy-call session control function (P-CSCF) for which the UE performed an initial IMS registration”, in lines 5 and 6 that the system comprises “a first network entity to monitor if a failure occurs in the P-CSCF for which the UE performed the initial IMS registration”, and in lines 16-19, that the first network entity is configure to “monitor if the failure occurs in the P-CSCF for which the UE performed the initial IMS registration based on the information on the address of the P-CSCF, and if the failure in the P-CSCF is detected, transmit to a plurality of UEs associated with the P-CSCF, information for initiating an initial IMS registration for a new P-CSCF.”

With this, because lines 3-6 of proposed claim 30 would now simply recite performing an “initial IMS registration”, dependent claims 32 and 34, would now appear to be unclear as to the “initial IMS registration” that the claims are referring to. Particularly, claims 32 and 34 both recite that “the address of the new P-CSCF is used for the initial IMS registration for the new P-CSCF”.  With this, it appears that the “initial IMS registration” of these claims can refer to the “initial IMS registration” recited in lines 3-6 of claim 30, or to the “initial IMS registration for a new P-CSCF” recited in line 19 of claim 30.  Here, to avoid any confusion, the Examiner suggests amending claim 30, lines 20-21 to read something similar to “transmit…information for initiating a new [an initial] IMS registration for a new P-CSCF”, whereby subsequently, claims 32 and 34 would similarly need to be amended to correspond to changes of independent claim 30.  Thus, the proposed after-final amendment dated June 29, 2022 again is not seen to place the application in a better form of appeal by materially reducing or simplifying the issues for appeal.

Further, with respect to independent claim 30, the claim adds elements to the claimed “system supporting an internet protocol (IP) multimedia subsystem (IMS) registration by a user equipment (UE)”, such that the system now comprises “a proxy-call session control function (P-CSCF) for which the UE performed an initial IMS registration; a first network entity to monitor if a failure occurs in the P-CSCF for which the UE performed the initial IMS registration; and a second network entity to transmit a first message including an address of the P-CSCF for which the UE performed the initial IMS registration to the first network entity”.  This functionality of these elements is seen to raise new issues requiring further search and consideration, as these various functions were not previously expressly required as being in the system, only that the first network entity was configured to perform various method steps. 



Response to Arguments
Applicant’s arguments filed June 29, 2022 (hereafter “the Remarks”) have been fully considered but they are not persuasive.

Initially, it is noted that the final Office action dated April 29, 2022 included a rejection of claims 20-24 and 30-34 as being unpatentable over Martiquet (U.S. Pat. App. Pub. 2006/0174009) in view of Bajko (U.S. Pat. App. Pub. 2005/0159156). [See pages 24-44 of the final Office action dated April 29, 2022].  With this, this rejection is not addressed in the Remarks, whereby the Applicant only discusses the combination of Bajko, Gabor, and Jentz.  Thus, this rejection claims 20-24 and 30-34 would still be maintained, as the Applicant’s response does not address the issues raised by the combination of these references.  

Therefore, the rejection of claims 20-24 and 30-34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martiquet in view of Bajko is still deemed proper, and is maintained.


Continuing, the final Office action dated April 29, 2022 also included a rejection of claims 20-24 and 30-34 as being unpatentable over Bajko in view of Gabor (U.S. Pat. App. Pub. 2005/0176428), and further in view of Jentz (U.S. Pat. 7,746,836).  Here, with respect to independent claim 20, Bajko is seen to teach the claimed method, having a UE and a first network entity, respectively interpreted as the UE and the S-CSCF 37, seen in Figs. 1-5, and a second network entity, interpreted as the P-CSCF 35, seen in Figs. 1-5.  But here, Bajko fails to expressly teach of “storing the address of the P-CSCF” after receiving, by the first network entity from a second network entity, a first message including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF.

With this, the secondary reference Gabor, being a related reference with some of the same inventors, teaches a similar invention, and expressly teaches of “receiving, by the first network entity [S-CSCF 37] from a second network entity [P-CSCF 35], a first message including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF, and storing the address of the P-CSCF [message 204 in Fig. 2].  Here, in paragraphs 0058 and 0059, the reference of Gabor states “The proxy CSCF 35 in turn forwards a registration request, on behalf of the user equipment 30, by way of a message 204 to the serving CSCF 37….Following receipt of the registration request message 204, the serving CSCF accepts the registration and stores details of the user’s registration therein, with a status denoting that the user is a registered user.”

Thus, at the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the method of Bajko include the functionality of “storing the address of the P-CSCF”, as recognized by Gabor.  In this regard, the suggestion/motivation for doing so would have been that the system of Bajko would efficiently register proxy CSCFs in the serving CSCF, whereby the CSCF would store “details of the user’s registration…with a status denoting that the user is a registered user”, as recognized in paragraph 0059 of Gabor.  This system of Bajko would easily be modified with the widely known teachings of Gabor of storing address data of a proxy CSCF, and would yield predictable results.  

Continuing, both Bajko and the related Gabor both do not expressly teach of the limitation “wherein the second network entity and the P-CSCF are not the same network entity”, as the element of the “second network entity” in these references is interpreted as the “P-CSCF 35”.  But along this vein, both references of Bajko and of Gabor identically discuss that “The call session functions may be divided into various categories such as proxy call session control functions (P-CSCF), interrogating call session control function (I-CSCF), and serving call session control function (S-CSCF)…. Any activity of the user goes through these data network controller entities.” [see Bajko, paragraph 0012, and also Gabor, paragraph 0012].  

However, with this, both the references do not further discuss any specific functions of an I-CSCF.  But here, the utilization of an interrogating call session control function (I-CSCF) for registration is widely known in the art, being utilized between a P-CSCF and S-CSCF.  For instance, the reference of Jentz, expressly illustrates using an I-CSCF in the registration process.

Particularly, Jentz discloses a method for supporting an internet protocol (IP) multimedia subsystem (IMS) registration by a user equipment (UE) [see Abstract and Fig. 13, being the UE 1305 or the IMS terminal 1305, see col. 12, lines 20-29], the method comprising:
receiving, by the first network entity [S-CSCF 1311, see Fig. 13] from a second network entity [I-CSCF 1309], a first message [being the REGISTER request 1313, seen in Fig. 13; also see col. 12, lines 41-59, which states “The REGISTER request 1313 is sent to P-CSCF 1307 which is subsequently passed on to the I-CSCF 1309 and thus the S-CSCF 1311 as shown.”] including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF [see Figs. 14 and 16; also see col. 13, lines 4-61],
wherein the second entity and the P-CSCF are not the same network entity [here, the I-CSCF is a different entity than the P-CSCF, as seen in Fig. 13]; and
transmitting, by the first network entity [S-CSCF 1311] to the second network entity [I-CSCF 1309], a second message in response to the first message [being the “401 UNAUTHORIZED” message 1315 or the “200 OK” message 1319, as seen in Fig. 13; also see col. 13, lines 4-18].

With this, in view of the references of Bajko, Gabor, and Jentz, it would have been obvious to one of ordinary skill in the art to consider the claimed “second network entity” as an I-CSCF, as described by Jentz, within the method described by Bajko and Gabor, whereby an I-CSCF is not be the same network entity as that of a P-CSCF.  The suggestion/motivation for doing so would have been that the system taught in Bajko and Gabor would allow for utilizing an I-CSCF that “provides a path into the mobile station… home network …from various other networks…” and which “may select the appropriate S-CSCF for a specific mobile station during SIP registration”, as recognized by Jentz in col. 4, lines 6-28.  Here, Bajko and Gabor both recognized that an I-CSCF is included in the call session functions, and would be used for “any activity of the user goes through these data network controller entities”, as read in paragraph 0012 of both Bajko and Gabor.  This system of Bajko and Gabor would easily be modified with the widely known teachings of Jentz of utilizing an I-CSCF, such that the second network entity and the P-CSCF are not the same network entity, whereby this modification would yield predictable results.  

With this, in response to Applicant’s arguments in the Remarks, on page 7 of the Remarks, the Applicant initially argues that the secondary reference of Jentz fails to teach “receiving, by the first network entity from a second network entity, a first message including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSC, and storing the address of the P-CSCF”, and “wherein the second network entity and the P-CSCF are not the same network entity…”. 

Along this vein, as noted above, the secondary reference of Jentz is utilized to show that it would have been obvious to one of ordinary skill in the art to have an interrogating call session control function (I-CSCF) be considered as a “second network entity”, therein having the method of Bajko and Gabor include “the second network entity and the P-CSCF are not the same network entity”.  In this regard, Jentz is not particularly relied on to teach the limitation “including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF”, as argued by the Applicant on page 7 of the Remarks.  Along this vein, the primary reference of Bajko teaches of “receiving, by the first network entity [S-CSCF 36] from a second network entity [P-CSCF 35], a first message including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF [being the REGISTER message 12 in Fig. 3; also see paragraph 0051, wherein “The S-CSCF 36 may receive the address of the P-CSCF 36 in a path header of message 12. The address may be, for example, an IP address of the P-CSCF 36.”].

Further Jentz teaches a similar network communication system that utilizes an I-CSCF during the registration process, whereby Jentz eaches “receiving, by the first network entity [S-CSCF 1311, see Fig. 13] from a second network entity [I-CSCF 1309], a first message [being the REGISTER request 1313, seen in Fig. 13; also see col. 12, lines 41-59, which states “The REGISTER request 1313 is sent to P-CSCF 1307 which is subsequently passed on to the I-CSCF 1309 and thus the S-CSCF 1311 as shown.”] including the address of the P-CSCF for which the UE performed an initial IMS registration based on the information on the address of the P-CSCF [see Figs. 14 and 16; also see col. 13, lines 4-61]”.  Here, as seen in Figs. 13 and 14 of Jentz, the register message would include an address of the P-CSCF for which the UE performed an initial IMS registration.  But again, Jentz is not relied on to teach this feature.  As shown above, Bajko teaches of the REGISTER message 12 in Fig. 3, whereby in paragraph 0051, Bajko states “The S-CSCF 36 may receive the address of the P-CSCF 36 in a path header of message 12. The address may be, for example, an IP address of the P-CSCF 36.”.

Continuing, on pages 7 and 8 of the Remarks, the Applicant further argues that “In addition, with respect to the feature ‘wherein the second network entity and the P-CSCF are not the same network entity’ in independent Claim 20, it is respectfully submitted that this recitation applies to all operations, not just receiving the first message. …Jentz fails to teach or suggest … ‘monitoring, by the first network entity, for a failure in the P-CSCF;’ ‘detecting, by the first network entity, the failure in the P-CSCF while monitoring;’ and ‘in response to detecting the failure in the P-CSCF by the first network entity, transmitting, by the first network entity …information for initiating an initial IMS registration for a new P-CSCF,’ as recited in independent claim 20.”  But here, in reviewing claim 20, this functionality being performed by the “second network entity” is simply not claimed.  The claimed “second network entity” is only recited in the steps that recite “receiving, by the first network entity from a second network entity, a first message …” and “transmitting, by the first network entity to the second network entity, a second message in response to the first message”.  There simply is no requirement that “all operations” require the second network entity, as argued.  Here, if the Applicant wishes that this functionality by considered, then the claims must be amended accordingly.  

Continuing, on pages 8 and 9 of the Remarks, the Applicant argues that “Independent claim 30 is amended to include similar recitations as amended independent claim 20.  Therefore, for the same reasoning as presented above, it is respectively submitted that Bajko in view of Gabor, and further in view of Jentz fails to teach or suggest all of the recitations of amended independent claim 30, and that the rejection should be withdrawn.”  But here, as noted above, proposed claim 30 would no longer require the limitation “wherein the second network entity and the P-CSCF are not the same network entity”, as this limitation was proposed to be removed.  With this, the Applicant’s arguments with respect to independent claim 20, and the secondary reference of Jentz, would not be applicable to proposed independent claim 30, as there no longer is a requirement that “the second network entity and the P-CSCF are not the same network entity” being the feature that is taught by the reference of Jentz.

Therefore, for the above noted reasons, the rejection of claims 20-24 and 30-34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bajko in view of Gabor, and further in view of Jentz is still deemed proper, and is maintained.


Thus, with the after-final amendment dated June 29, 2022 not being entered, the status of the claims remains as addressed in the final Office action dated April 29, 2022.  Particularly, the status of claims 20-24 and 30-34 remains as follows:
a.	Claims 30-34 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite;
b.	Claims 20-24 and 30-34 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bajko in view of Gabor, and further in view of Jentz; and
c.	Claims 20-24 and 30-34 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martiquet in view of Bajko.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992